Citation Nr: 1418699	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for hypertension was originally on appeal.  However, in his January 2012 Substantive Appeal, the Veteran specifically stated that he wished to withdraw his appeal with regard to service connection for hypertension.  Therefore, that issue is considered withdrawn and it is not before the Board.  38 C.F.R. §§ 20.202, 20.204 (2013).  

The Veteran testified at a hearing in July 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDING OF FACT

Bilateral hearing loss is shown by the competent and credible evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's currently diagnosed bilateral sensorineural hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  He received a Combat Infantryman Badge.  The Board concedes that he sustained acoustic trauma consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  At his July 2013 hearing, the Veteran competently and credibly testified that he first noticed hearing loss while on active duty and has experienced it continually since service.  His testimony outweighs the October 2010 and April 2011 VA opinions, which are inadequate.  A grant based upon continuity of symptomatology is warranted for the Veteran's bilateral sensorineural hearing loss.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


